Per Curiam:

This case is one involving the same matter determined in Denver v. Frueauff, 39 Colo. 20, 88 Pac. 389, 7 L. R. A. (N. S.) 1131, 12 Ann. Cas. 521, and Denver v. United Cigar Stores Company, 68 Colo. 363, 189 Pac. 848, as to the validity. of so-called trading stamps. These two decisions are Controlling on this application for supersedeas, and are decisive of the merits of the case. The judgment is reversed and t¡tie cause remanded to the trial court with directions to dismiss the complaint.
Judgment reversed and cause remanded with directions.

Decision en banc.